UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2010 - or - o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission file number 014140 GLEACHER & COMPANY,INC. (Exact name of registrant as specified in its charter) Delaware 22-2655804 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1290 Avenue of the Americas, New York, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (212) 273-7100 Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer þ Non-accelerated Filer (Do not check if a smaller reporting company) o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 131,202,257 shares of Common Stock were outstanding as of the close of business on October 29, 2010. GLEACHER & COMPANY, INC. AND SUBSIDIARIES FORM 10-Q INDEX Page Part I Financial Information Item 1. Financial Statements (unaudited) 3 Consolidated Statements of Operations for the three months and nine months ended September 30, 2010 and September 30, 2009 3 Consolidated Statements of Financial Condition at September 30, 2010 and December 31, 2009 4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and September 30, 2009 5 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3. Quantitative and Qualitative Disclosures About Market Risk 55 Item 4. Controls and Procedures 59 Part II Other Information Item 1. Legal Proceedings 60 Item 6. Exhibits 61 2 Table of Contents GLEACHER & COMPANY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Part I – Financial Information ITEM 1.FINANCIAL STATEMENTS Three Months Ended September 30, Nine Months Ended September 30, (In thousands, except for per share amounts) Revenues: Principal transactions $ Commissions Investment banking Investment banking revenues from related party Investment gains/(losses), net ) Interest Fees and other Total revenues Interest expense Net revenues Expenses (excluding interest): Compensation and benefits Clearing, settlement and brokerage Communications and data processing Occupancy, depreciation and amortization Amortization of intangible assets Selling Loss from extinguishment of mandatorily redeemable preferred stock (see Note 12) - - Other Total expenses (excluding interest) (Loss)/income from continuing operations before income taxes and discontinued operations ) ) Income tax expense/(benefit) ) ) (Loss)/income from continuing operations ) ) (Loss)/income from discontinued operations, net of taxes (see Note 21) - - (5 ) 28 Net (loss)/income $ ) $ $ ) $ Per share data: Basic (loss)/earnings: Continuing operations $ ) $ $ ) $ Discontinued operations - Net (loss)/income per share $ ) $ $ ) $ Diluted (loss)/earnings: Continuing operations $ ) $ $ ) $ Discontinued operations - Net (loss)/income per share $ ) $ ) $ Weighted average common and common equivalent shares outstanding: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents GLEACHER & COMPANY, INC. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) (In thousands of dollars, except for share amounts) September 30, December 31, As of Assets Cash and cash equivalents $ $ Cash and securities segregated for regulatory purposes Receivables from: Brokers, dealers and clearing agencies Related parties Others Securities owned, at fair value (includes assets pledged of $1,243,080 and $978,967 at September 30, 2010 and December 31, 2009, respectively) Investments Office equipment and leasehold improvements, net Goodwill Intangible assets Income taxes receivable - Deferred tax assets, net Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Payables to: Brokers, dealers and clearing agencies $ $ Related parties Others Securities sold, but not yet purchased, at fair value Accrued compensation Accounts payable Accrued expenses Income taxes payable Deferred tax liabilities Mandatorily redeemable preferred stock - Total Liabilities Commitments and Contingencies Subordinated Debt Stockholders’ Equity Common stock; $.01 par value; authorized 200,000,000 shares; issued 130,742,343 and 125,056,247 shares, respectively; and outstanding 130,132,276 and 124,357,163 shares, respectively Additional paid-in capital Deferred compensation Accumulated deficit ) ) Treasury stock, at cost (610,067 shares and 699,084 shares, respectively) ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents GLEACHER & COMPANY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands of dollars) Nine Months Ended September 30, Cash flows from operating activities: Net (loss)/income $ ) $ Adjustments to reconcile net (loss)/income to net cash provided by (used in) operating activities: Depreciation and amortization Deferred income taxes ) ) Amortization of debt issuance costs Amortization of intangible assets Amortization of discount of mandatorily redeemable preferred stock Investment losses/(gains), net ) Amortization of stock-based compensation Lossfrom extinguishment of mandatorily redeemable preferred stock - Loss from disposal of office equipment and leasehold improvements 15 Changes in operating assets and liabilities: Cash and securities segregated for regulatory purposes - Net receivable/payable from customers - ) Net receivable/payable from related party ) ) Securities owned, at fair value ) ) Other assets ) Net payable to brokers, dealers and clearing agencies Net receivable/payable from others ) Securities sold, but not yet purchased, at fair value Accrued compensation ) Accounts payable and accrued expenses ) Drafts payable 21 ) Income taxes receivable/payable, net ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Loan receivable – held for investment ) - Purchases of office equipment and leasehold improvements ) ) Capital contributions - investments ) ) Return of capital - investments 78 Payment for purchase of Gleacher Partners, Inc., net of cash acquired - ) Payment to sellers of American Technology Holdings, Inc. ) ) Net cash (used in) investing activities ) ) Cash flows from financing activities: Extinguishment of mandatorily redeemable preferred stock ) - Excess tax benefits related to stock-based compensation Payments for employee tax withholding on stock-based compensation ) ) Repayment of subordinated debt ) ) Proceeds from issuance of common stock - Payment of expenses for issuance of common stock - ) Net cash (used in) provided by financing activities ) (Decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at the end of the period $ $ 5 Table of Contents GLEACHER & COMPANY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) NONCASH INVESTING AND FINANCING ACTIVITIES During the nine months ended September 30, 2010 and 2009, the Company issued approximately 0.8 million and 2.5 million shares of treasury stock, net of forfeitures, respectively, for stock-based compensation exercises and vesting and distributions of deferred compensation related to the employee stock trust. During the nine months ended September 30, 2010 and 2009, the Company issued approximately 5.2 million and 2.0 million shares of common stock for settlement of stock-based compensation awards, respectively, and approximately 0.2 million and 2.5 million of common stock, respectively, directly into treasury anticipated for future settlement of such awards. During the nine months ended September 30, 2009, Goodwill increased by $2.3 million in connection with a contingent consideration arrangement related to the acquisition of American Technology Research Holding, Inc. (“AmTech”) (See Note 13).In addition, during the nine months ended September 30, 2010, the Company issued approximately 345,000 shares of common stock to the former stockholders of AmTech in connection with this arrangement. The fair market value of noncash assets acquired and liabilities assumed in the Gleacher Partners, Inc. acquisition for the nine months ended September 30, 2009 were $94.9 million and $1.9 million, respectively.In connection with this acquisition, the Company issued 23 million shares of common stock valued at approximately $69 million. The accompanying notes are an integral part of these consolidated financial statements. 6 Table of Contents GLEACHER & COMPANY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation Organization and Nature of Business Gleacher & Company, Inc., formerly Broadpoint Gleacher Securities Group, Inc. (and including its subsidiaries, the “Company”), is an independent investment bank that provides corporate and institutional clients with strategic, research-based investment opportunities, capital raising, and financial advisory services, including merger and acquisition, restructuring, recapitalization and strategic alternative analysis, as well as securities brokerage services for institutional customers primarily in the United States.The Company offers a diverse range of products through the Investment Banking, Mortgage Backed/Asset Backed & Rates (“MBS/ABS & Rates”) (formerly known as Descap), Corporate Credit (formerly known as Debt Capital Markets) and Equity divisions of Gleacher & Company Securities, Inc., formerly known as Broadpoint Capital, Inc. (“Gleacher Securities”), which includes the business of the Company’s former subsidiary, Broadpoint AmTech, Inc. that was merged with and into Gleacher Securities in June of 2010.The Company also has a venture capital subsidiary, FA Technology Ventures Corporation.During the second quarter of 2010, Gleacher & Company, Inc. re-incorporated from a New York to a Delaware corporation.The Company’s common stock is traded on the NASDAQ Global Market (“NASDAQ”) under the symbol “GLCH.” The accounting and financial reporting policies of the Company conform to accounting principles generally accepted in the United States of America (“GAAP”).The consolidated financial statements prepared in conformity with GAAP requires management to make estimates and assumptions that affect reported amounts of assets, liabilities, revenues and expense, and the disclosure of contingent assets and liabilities.Actual results could be different from these estimates.In the opinion of management, all normal, recurring adjustments necessary for a fair statement of this interim financial information are contained in the accompanying consolidated financial statements.The results for any interim period are not necessarily indicative of those for the full year. The accompanying consolidated financial statements are presented in accordance with the U.S. Securities and Exchange Commission (“SEC”) requirements for Quarterly Reports on Form 10-Q and are unaudited.Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been omitted.Reference should be made to the Company’s audited consolidated financial statements and notes within the Company’s Annual Report on Form 10-K for the year ended December 31, 2009 for additional disclosures, including a summary of the Company’s significant accounting policies. Reclassification Certain amounts in prior periods have been reclassified to conform to the current year presentation.This includes a reclassification within the consolidated statement of cash flows to report payments for employee tax withholdings on stock-based compensation of approximately $1.9 million as a cash outflow from financing activities which was reported in the prior year as a cash outflow from operating activities. Accounting Standards Codification In June 2009, the Financial Accounting Standards Board (“FASB”) launched the FASB Accounting Standards Codification (“ASC”) as the single authoritative source of GAAP recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the SEC under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. On its effective date, the ASC superseded all then-existing non-SEC accounting and reporting standards. All other non-grandfathered non-SEC accounting literature not included in the ASC became non-authoritative. The Company adopted the ASC as it became effective for financial statements issued for interim and annual periods ending after September 15, 2009. All such references to GAAP throughout the notes to the consolidated financial statements are references to the applicable ASCs. 7 Table of Contents GLEACHER & COMPANY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Recent Accounting Pronouncements In July 2010, the FASB issued Accounting Standards Update (“ASU”) No. 2010-20, “New Disclosure Requirements for Finance Receivables and Allowance for Credit Losses” (“ASU 2010-20”) in order to address concerns about the sufficiency, transparency, and robustness of credit disclosures for finance receivables and the related allowance for credit losses.ASU 2010-20 expands disclosure requirements regarding allowance, charge-off and impairment policies, information about management’s credit assessment process, additional quantitative information on impaired loans and rollforward schedules of the allowance for credit losses and other disaggregated information.New disclosures are required for interim and annual periods ending after December 15, 2010, although the disclosures of reporting period activity (e.g., allowance rollforward) are required for interim and annual periods beginning after December 15, 2010.The Company does not expect the adoption of ASU 2010-20 to materially change current disclosures, and since these amended principles require only additional disclosures, the adoption of ASU 2010-20 will not affect the Company’s financial condition, results of operations or cash flows. In March 2010, the FASB issued ASU 2010-11, “Scope Exception Related to Embedded Credit Derivatives” (“ASU 2010-11”).ASU 2010-11 clarifies and amends the accounting for credit derivatives embedded in beneficial interests in securitized financial assets and eliminates the scope exception for embedded credit derivatives (except for those that are created solely by subordination).Bifurcation and separate recognition may be required for certain beneficial interests that are not accounted for at fair value through earnings.The Company adopted ASU 2010-11 on July 1, 2010.The adoption did not have a material impact on the Company’s consolidated financial statements as the majority of the Company’s assets are recorded at fair value through earnings. In January 2010, the FASB issued ASU 2010-06, “Fair Value Measurements and Disclosures (Topic 820) – Improving Disclosures about Fair Value Measurements” (“ASU 2010-06”).ASU 2010-06 provides amended disclosure requirements related to fair value measurements including details of significant transfers in and out of Level 1 and Level 2 measurements and the reasons for the transfers, and a gross presentation of activity within the Level 3 rollforward, presenting separately information about purchases, sales, issuances and settlements.ASU 2010-06 is effective for financial statements issued for reporting periods beginning after December 15, 2009 for certain disclosures and for reporting periods beginning after December 15, 2010 for other disclosures.The Company adopted these amended accounting principles on January 1, 2010.Since these amended principles require only additional disclosures concerning fair value measurements, this adoption did not affect the Company’s financial condition, results of operations or cash flows.Refer to Note 6 “Financial Instruments” which includes the additional disclosures as required by this statement. In September 2009, the FASB issued ASU 2009-05, “Measuring Liabilities at Fair Value,” which supplements and amends the guidance in “Fair Value Measurements and Disclosures” (“ASC 820”), that provides additional guidance on how companies should measure liabilities at fair value and confirmed practices that have evolved when measuring fair value such as the use of quoted prices for a liability when traded as an asset. Under the new guidance, the fair value of a liability is not adjusted to reflect the impact of contractual restrictions that prevent its transfer. A quoted price, if available, in an active market for an identical liability must be used. If such information is not available, an entity may use either the quoted price of the identical liability when traded as an asset; quoted prices for similar liabilities; similar liabilities traded as assets or another technique such as the income approach or a market approach. The Company adopted these amended accounting principles on October 1, 2009.This adoption did not have a material impact on the Company’s consolidated financial statements. In June 2009, the FASB issued amendments to accounting principles which change the accounting for transfers of financial assets and were codified as ASU 2009-16, “Transfers and Servicing (Topic 860) – Accounting for Transfers of Financial Assets” (“ASU 2009-16”).ASU 2009-16 improves financial reporting by eliminating the exceptions for qualifying special-purpose entities from the consolidation guidance and the exception that permitted sale accounting for certain mortgage securitizations when a transferor has not surrendered control over the transferred financial assets.ASU 2009-16 modifies the financial-components approach and limits the circumstances in which a financial asset, or portion of a financial asset, should be derecognized when the transferor has not transferred the entire original financial asset to an entity that is not consolidated with the transferor in the financial statements being presented and/or when the transferor has continuing involvement with the transferred financial asset.ASU 2009-16 also requires that a transferor recognize and initially measure at fair value all assets obtained and liabilities incurred as a result of a transfer of financial assets accounted for as a sale. The Company adopted these amended accounting principles on January 1, 2010.This adoption did not have a material effect on the Company’s consolidated financial statements. 8 Table of Contents GLEACHER & COMPANY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) In June 2009, the FASB issued amendments to accounting principles which change the accounting for Variable Interest Entities (“VIE”), and were codified as ASU 2009-17, which amends ASC 810 “Consolidation.”ASU 2009-17 significantly changes the criteria by which an enterprise determines whether it must consolidate a VIE. A VIE is an entity which has insufficient equity at risk or which is not controlled through voting rights held by equity investors.Previously, a VIE is consolidated by the enterprise that will absorb a majority of the expected losses or expected residual returns created by the assets of the VIE.ASU 2009-17 requires that a VIE be consolidated by the enterprise that has both the power to direct the activities that most significantly impact the VIE’s economic performance and the obligation to absorb losses or the right to receive benefits that could potentially be significant to the VIE.ASU 2009-17 also requires that an enterprise continually reassess, based upon current facts and circumstances, whether it should consolidate the VIEs with which it is involved.However, in January 2010, the FASB deferred ASU 2009-17 for certain investment entities which allows asset managers that have no obligations to fund potentially significant losses of an investment entity to continue to apply the previous accounting guidance to investment entities that have attributes subject to ASC 946, “The Investment Company Guide.”The deferral qualifies for many mutual funds, hedge funds, private equity funds, venture capital funds and certain mortgage REITs.The Company adopted these amended accounting principles on January 1, 2010.This adoption did not have a material effect on the Company’s consolidated financial statements, including our relationship as investment advisor to FA Technology Ventures L.P., which qualified for the deferral.Refer to Note 8 “Investments” for additional information related to FA Technology Ventures L.P. In April 2009, the FASB issued amended accounting principles now codified within ASC 820 related to determining fair value when the volume and level of activity for an asset or liability has significantly decreased and identifying transactions that are not orderly.This guidance lists factors which should be evaluated to determine whether a transaction is orderly, clarifies that adjustments to transactions or quoted prices may be necessary when the volume and level of activity for an asset or liability have decreased significantly, and provides guidance for determining the concurrent weighting of the transaction price relative to fair value indications from other valuation techniques when estimating fair value.The Company adopted these amended accounting principles as of June 30, 2009.This adoption did not have a material impact on the Company’s consolidated financial statements. 2. (Loss)/Earnings Per Common Share The Company calculates its basic and diluted (loss)/earnings per share in accordance with ASC 260 “Earnings Per Share.”Basic (loss)/earnings per share is computed based upon weighted-average shares outstanding during the period.Dilutive (loss)/earnings per share is computed consistently with the basic computation while giving effect to all potentially dilutive common shares and common share equivalents that were outstanding during the period. The Company uses the treasury stock method to reflect the potential dilutive effect of unvested stock awards, warrants, and unexercised options.The weighted-average shares outstanding are as follows: Three Months Ended September 30, Nine Months Ended September 30, Weighted average shares for basic (loss)/earnings per share Effect of dilutive common share equivalents - - Weighted average shares and dilutive common share equivalents for dilutive (loss)/earnings per share The Company was in a net loss position for the three and nine months ended September 30, 2010 and therefore excluded approximately 4.8 million shares underlying stock options and warrants, 13.8 million shares of restricted stock, and 6.2 million shares underlying restricted stock units from its computation of dilutive (loss)/earnings per share because they were anti-dilutive. No options, warrants, restricted stock awards or restricted stock units were excluded for the three and nine months ended September 30, 2009. 9 Table of Contents GLEACHER & COMPANY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 3. Cash and Cash Equivalents The Company has defined cash equivalents as highly liquid investments, with original maturities of less than 90 days that are not segregated for regulatory purposes or held for sale in the ordinary course of business.At September 30, 2010 and December 31, 2009, cash equivalents were approximately $7.1 million and $8.9 million, respectively.Cash and cash equivalents of approximately $17.8 million and $7.8 million at September 30, 2010 and December 31, 2009, respectively, were held at one financial institution. 4. Receivables from and Payables to Brokers, Dealers and Clearing Agencies Amounts Receivable from and Payable to brokers, dealers and clearing agencies consists of the following: (In thousands of dollars) September 30, December 31, Receivable from clearing organizations $ $ Good faith deposits Commissions receivable - Underwriting and syndicate fees receivable Total receivables $ $ Payable to clearing organizations $ $ Total payables $ $ Securities transactions are recorded on trade date, as if they had settled.The related amounts receivable and payable for unsettled securities transactions are recorded net in Receivables from or Payables to brokers, dealers and clearing agencies on the Consolidated Statements of Financial Condition. The clearing agencies may re-hypothecate all securities held on behalf of the Company. 5. Receivables from and Payables to Others Amounts Receivable from or Payable to Others consist of the following: (In thousands of dollars) September 30, December 31, Interest receivable $ $ Loan receivable, net of fee, held for investment - Investment banking fees receivable Advisory fees receivable Management fees receivable 78 Investment distributions receivable - Other Total receivables from others $ $ Payable to employees for the Employee Investment Funds (see Note 8) $ $ Drafts payable Other Total payables to others $ $ The loan receivable, which is held for investment, is a $5 million loan made to a third party limited partnership fund (“Fund”) whose primary purpose is to acquire and securitize a pool of leases, loans and other residual interests.It is fully secured by all of the deposit accounts of the Fund and equity interests held by the Fund in various affiliates and has a stated rate of interest of 10% with principal repayment beginning in November 2010.The loan matures at the earlier of the closing of the securitization or October 23, 2011.The Company has accounted for the loan at amortized cost, which includes deferral of the loan structuring fee which is being amortized as an adjustment to the yield on the loan over its estimated life.The Company has determined that the item above is not impaired as of September 30, 2010 based upon the current performance of the loan and its first priority perfected security interest. 10 Table of Contents GLEACHER & COMPANY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The Company maintains a group of “zero balance” bank accounts which are included in Payable to others on the Consolidated Statements of Financial Condition.Drafts payable represent the balance in these accounts related to outstanding checks that have not yet been presented for payment at the bank.The Company has sufficient funds on deposit to clear these checks, and these funds will be transferred to the “zero-balance” accounts upon presentment. 6. Financial Instruments Refer to Note 1 within the footnotes to the consolidated financial statements in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009, for a detailed discussion of accounting policies related to the Company’s securities transactions and derivative financial instruments. ASC 820 defines fair value as the price that would be received upon the sale of an asset or paid upon the transfer of a liability (i.e., the “exit price”) in an orderly transaction between market participants at the measurement date and establishes a hierarchy for inputs used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Observable inputs are inputs that market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Company. Unobservable inputs are inputs that reflect the Company’s assumptions about the assumptions market participants would use in pricing the asset or liability based on the best information available in the circumstances. The hierarchy is broken down into three levels based on the reliability of inputs as follows: Level 1: Quoted prices in active markets that the Company has the ability to access at the reporting date, for identical assets or liabilities.Prices are not adjusted for the effects, if any, of the Company holding a large block relative to the overall trading volume (referred to as a “blockage factor”). Level 2: Directly or indirectly observable prices in active markets for similar assets or liabilities; quoted prices for identical or similar items in markets that are not active; inputs other than quoted prices (e.g., interest rates, yield curves, credit risks, volatilities); or “market corroborated inputs.” Level 3: Unobservable inputs that reflect management’s own assumptions about the assumptions market participants would make. The availability of observable inputs can vary from product to product and is affected by a wide variety of factors, including, for example, the type of product, whether the product is new and not yet established in the marketplace, and other characteristics particular to the transaction. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised by management in determining fair value is greatest for instruments categorized in Level 3. In certain cases, the inputs used to measure fair value may fall into differentlevels of the fair value hierarchy.In suchcases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement in its entirety falls is determined based on the lowest level input that is significant to the fair value measurementin its entirety. ASC 820 also provides (i) general guidance on determining fair value when markets are inactive including the use of judgment in determining whether a transaction in a dislocated market represents fair value, the inclusion of market participant risk adjustments when an entity significantly adjusts observable market data based on unobservable inputs, and the degree of reliance to be placed on broker quotes or pricing services as well as (ii) additional guidance for estimating fair value when the volume and level of activity for the asset or liability have significantly declined and guidance on identifying circumstances that indicate a transaction is not orderly.These provisions have not historically had a material effect on the Company’s consolidated financial statements. 11 Table of Contents GLEACHER & COMPANY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Fair Valuation Methodology Cash and Cash Equivalents – These financial assets represent cash in banks or cash invested in highly liquid investments with original maturities less than 90 days that are not segregated for regulatory purposes or held for sale in the ordinary course of business.These investments are valued at par, which represent fair value, and are disclosed as Level 1. Securities Owned/Securities Sold But Not Yet Purchased – These financial instruments represent investments in fixed income and equity securities. Fixed income securities, which are traded in active markets, include on-the-run treasuries, federal agency obligations, corporate debt, preferred stock and asset and mortgage-backed securities including to-be-announced securities (“TBAs”).A TBA is a forward mortgage-backed security whose collateral remains “to be announced” until just prior to the trade settlement. The on-the-run treasuries and TBAs are generally traded in active, quoted and highly liquid markets. These assets are generally classified as Level 1. TBAs, which are not due to settle within the next earliest date for settlement, are treated as derivatives and are generally classified as Level 1.As there is no quoted market for corporate debt, asset and mortgage-backed securities, and certain preferred stock, the Company utilizes observable market factors in determining fair value. These financial instruments are reported as Level 2. In certain circumstances, the Company may utilize unobservable inputs that reflect management’s own assumptions about the assumptions market participants would make. These financial assets are reported as Level 3. In determining fair value for Level 2 financial instruments, management utilizes benchmark yields, reported trades for comparable trade sizes, recent purchases or sales of the financial assets, issuer spreads, benchmark securities, bids and offers.These inputs relate either directly to the financial assets being evaluated or indirectly to a similar security (for example, another bond of the same issuer or a bond of a different issuer in the same industry with similar maturity, terms and conditions).Additionally, for certain mortgage-backed securities, management also considers various characteristics such as the issuer, underlying collateral, prepayment speeds, cash flows and credit ratings. In determining fair value for Level 3 financial instruments, management maximizes the use of market observable inputs when available.Management utilizes factors such as bids that were received, recent purchases or sales of the financial assets, spreads to the yield curve on similar offered financial assets, or comparing spreads to similar financial assets that traded and had been priced through an independent pricing source. Management considers these pricing methodologies consistent with assumptions in how other market participants value certain financial assets. These pricing methodologies involve management judgment and lead to a Level3 classification. Equity securities are valued at quoted market prices.These financial assets are reported as Level 1 when traded in active markets.Equity securities that are subject to legal restrictions on transfer are classified as Level 2.When quoted prices are not available, valuation models are applied to these financial assets. These valuation techniques involve some level of management estimation and judgment, the degree of which is dependent on the price transparency for the instruments or market and the instruments’ complexity. Accordingly, these financial assets are reported as Level 3. Derivatives – In connection with mortgage-backed and U.S. government securities trading, the Company economically hedges certain exposure through the use of TBAs and exchange traded treasury futures contracts, respectively.TBAs, which are not due to settle within the next earliest date for settlement, are accounted for as derivatives.These TBAs are traded in an active quoted market and therefore generally classified as Level 1. Investments – These financial assets primarily represent the Company’s investment in FA Technology Ventures L.P. (the “Partnership”), which was formed for purposes of investing in early and expansion stage companies in the information and new energy technology sectors.Valuation techniques applied to the underlying portfolio companies predominantly include consideration of comparable market transactions and the use of valuation models to determine the discounted value of estimated future cash flows, adjusted as appropriate for market and/or other risk factors.In addition, certain portfolio companies are valued based upon quoted market prices.The investment in the Partnership is classified as Level 3 as the majority of the valuation techniques involve some level of management estimation and judgment, the degree of which is dependent on the price transparency for the instruments or market and the instruments’ complexity. 12 Table of Contents GLEACHER & COMPANY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The following table summarizes the categorization of the financial instruments within the fair value hierarchy at September 30, 2010: (In thousands of dollars) Assets at Fair Value Level 1 Level 2 Level 3 Total Securities owned (1) Agency mortgage-backed securities $
